This opinion is subject to administrative correction before final disposition.




                               Before
                 STEPHENS, GEIS, and DEERWESTER
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Juwan C. JONES
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000138

                        Decided: 17 December 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Kevin S. Woodard

 Sentence adjudged 25 February 2020 by a special court-martial con-
 vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
 ing of a military judge sitting alone. Sentence in the Entry of Judg-
 ment: a reduction to E-1, a bad-conduct discharge, and confinement
 for eight months.

                            For Appellant:
                 Captain Daniel J. McCoy, JAGC, USNR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
               United States v. Jones, NMCCA No. 202000138
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2